DETAILED ACTION
	This Office Action is in response to the amendments filed in the After Final Consideration Program Pilot (AFCP 2.0) on February 24, 2022. Claims 1 - 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed in the After Final Consideration Program Pilot (AFCP 2.0) on February 24, 2022 has been entered and considered by the examiner. Based on the amendment to the specification to provide clarification with regards to the language defining the non-transitory computer-readable storage medium with regards to the 101 rejections, the amendment to the claims to overcome the rejections of the claims, as well as incorporating subject matter indicated as allowable in the previous Office Action, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 9, lines 8 - 15, filed on February 24, 2022, with respect to claims 20 and 21, as well as the discussion to provide clarification of the non-transitory computer-readable storage medium in the interview on November 19, 2021 (also provide on page 8 of the Remarks) have been fully considered and are persuasive. The amendment to the claim provides clarification that the non-transitory computer-readable storage medium is not defined in the specification to include propagating signals or data carrier waves. As discussed in the interview, the definition needs clarification, and the examiner does not believe this adds any new matter to the disclosure, but instead provide proper clarification for the non-transitory computer-readable storage medium. The rejections of claims 20 and 21 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of Masciotta et al. (“Development of Key Performance Indicators for the Structural Assessment of Heritage Buildings”) discloses KPI regarding a building and providing a recommendation when threshold is exceeded regarding the building, with Elbsat et al. (U.S. PG Pub 2020/0090289 A1) adding maintenance costs and a savings loss when repairs are not made regarding a building and Janjua et al. (“Development of Triple Bottom Line Indicators for Life Cycle Sustainability Assessment of Residential Buildings”) providing KPI weights and a total score for sustainability of residential buildings.
However, none of the references taken either alone or in combination with the prior art of record discloses and for claim 20: A non-transitory computer-readable storage medium, comprising:
“identifying that the costs associated with implementing the physical building improvement is offset by savings over the lifespan of the building based on the financial analysis, wherein the physical building improvement is performed based on the costs being associated with the implementation of the physical building improvement being offset over the lifespan and with a reduced total cost of ownership (TCO) of the building”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
March 2, 2022